COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Humphreys
Argued by teleconference


THOMAS C. HILLEARY
                                           MEMORANDUM OPINION * BY
v.   Record No. 0423-02-4         CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                MARCH 18, 2003
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                    Benjamin N. A. Kendrick, Judge

            Janell M. Wolfe for appellant.

            Robert H. Anderson, III, Senior Assistant
            Attorney General (Jerry W. Kilgore, Attorney
            General, on brief), for appellee.


     Thomas C. Hilleary (appellant) contends that the trial court

erred by modifying its original sentencing order to comport with

his plea agreement.   Finding no error, we affirm.

     Appellant was indicted in the trial court for three separate

offenses: (1) habitual petit larceny (CR01-682), (2) assault and

battery (CR99-1420), and (3) habitual petit larceny (CR99-1418).

On July 10, 2001 the trial court 1 in a bench trial convicted

appellant of the first two charges (CR01-682 and CR99-1420).    On

September 11, 2001, appellant pled guilty to the remaining




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
         The Honorable Joanne F. Alper presiding.
habitual petit larceny charge (CR99-1418)2 pursuant to a plea

agreement, which expressly provided that appellant's sentence on

that offense would not exceed and would be served concurrently

with his sentences in CR01-682 and CR99-1420.

     Appellant appeared before the trial court on October 12, 2001

for sentencing on all three charges. 3   At that time, appellant

advised the trial court that he was to be sentenced for both the

bench trial convictions and on the plea.    Appellant asked that he

be placed on active probation with drug treatment.    The

Commonwealth asked the trial court to impose three years on each

charge and to run the sentences concurrently.    The trial court

initially imposed a sentence of 12 months in jail on CR01-682, 12

months in jail on CR99-1420 and five years in the penitentiary

with one year suspended on CR99-1418.    The trial court also

ordered that all three sentences were to run concurrently.      No

order of sentence was entered after the October 12, 2001 hearing.

     Appellant requested the trial court to reconsider the

sentence because it did not conform with his plea agreement.       The


     2
         The Honorable Benjamin N. A. Kendrick presiding.
     3
       Appellant contends on appeal that it was improper for a
judge other than Judge Alper, who conducted the bench trial, to
impose sentence on charges CR01-682 and CR99-1420. However,
appellant failed to raise any objection at the time of the
sentencing hearing and that argument is therefore barred by Rule
5A:18. Appellant further contends that the trial court erred in
failing to conduct further inquiries about the plea agreement.
The record shows that appellant made no request for the trial
court to do so nor made any objection at the time, thus Rule
5A:18 bars this argument as well.

                                - 2 -
trial court conducted a second sentencing hearing on December 14,

2001 to address the discrepancy with the plea agreement.       The

trial court agreed that "the sentence does not match the plea

agreement" and attributed the discrepancy to a "scrivener's

error."    "Clearly . . . I do not think this man should get out of

jail in 12 months."      The trial court then modified the sentence in

CR01-682 "to reflect a sentence of five years with one year

suspended.    That makes the two habitual petit larcenies the same."

When appellant objected that the sentence in CR01-682 was not

before the court, the trial court noted that it still had

jurisdiction to modify the sentence and that "[appellant] is

getting the sentence I intended to impose."     Appellant contends

the trial court's action in modifying the sentence in CR01-682 was

error.    We disagree.

             If a person has been sentenced for a felony
             to the Department of Corrections but has not
             actually been transferred to a receiving
             unit of the Department, the court which
             heard the case, . . . may, at any time
             before the person is transferred to the
             Department, suspend or otherwise modify the
             unserved portion of such a sentence.

Code § 19.2-303.    In addition to the requirement that the

defendant still be in jail, any modifications of a sentence must

be made within 21 days of entry of the final sentencing order.

Rule 1:1.     See also Robertson v. Sup. Of the Wise Corr. Unit,

248 Va. 232, 445 S.E.2d 116 (1994); In re:      Dept. of

Corrections, 222 Va. 454, 281 S.E.2d 857 (1981).       Here,


                                  - 3 -
appellant remained in the Arlington County Jail on December 14,

2001.       More importantly, the 21 days had not run because no

sentencing order was entered after the October 12, 2001 hearing. 4

Thus, Rule 1:1 is not implicated in the instant case.

Furthermore, "[t]he record clearly supports a finding that the

trial court did not intend to impose a lenient sentence and

that, at the time of imposing sentence," the trial court did

"not think [appellant] should get out of jail in 12 months."

Nelson v. Commonwealth, 12 Va. App. 835, 837, 407 S.E.2d 326,

328 (1991).

        At appellant's request and prior to entry of any sentencing

order, the trial court reviewed the sentence imposed in the

cases referenced in the plea agreement to make it comport with

the plea agreement.      The trial court stated "I think he ought to

get four years" and modified the sentence in CR01-682 to conform

to both the plea agreement and the trial court's sentencing

intent.      There was no agreement regarding the length of sentence

in CR99-1420 or CR01-682, only that the sentence in CR99-1418

must be served concurrently with and not be in excess of the

sentences imposed in CR99-1420 or CR01-682, Judge Alper's cases.

The plea agreement provided:

               There is no agreement about what sentence I
               will receive and I understand that both my
               attorney and the Commonwealth are free to
               argue their views at the time of my

        4
       The record shows that no order of sentence was entered
until February 15, 2002.

                                   - 4 -
          sentencing and to make recommendations to
          the judge. However, the sentence shall be
          concurrent with and not in excess of
          sentences rendered in matters CR01-682
          (habitual petit larceny) and CR99-422 [sic]
          (assault and battery).

The sentence imposed at the final sentencing hearing meets these

requirements.   Accordingly, we affirm.

                                                        Affirmed.




                               - 5 -